Citation Nr: 0923057	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to April 
1964, to include duties as a parachutist.

In October 2001, the RO denied the Veteran's claim of 
entitlement to service connection for low back disability, 
characterized as chronic low back pain, and for athlete's 
foot.  The Veteran disagreed with that decision, and this 
appeal ensued.  

In September 2007, the Board of Veterans' Appeals (Board) 
denied the claims.  The Veteran appealed.  In November 2008, 
the United States Court of Appeals for Veterans Claims 
granted a Joint Motion for Remand.  The case is now before 
the Board for compliance with the instructions in the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disability and for athlete's foot.  After reviewing the 
record, the Board finds that further development of the 
record may assist the Veteran in obtaining evidence which 
could support his claims.  Accordingly, further action is 
required prior to additional consideration by the Board.

The Veteran's service medical records, dated on May 7, 1961, 
show that he was involved in a motor vehicle accident.  He 
sustained contusions to the right side of his forehead, right 
shoulder, and right knee.  There was no evidence of a 
fracture.  No residual or other pertinent finding was noted 
at the Veteran's March 1964 separation examination.  

The Veteran's service medical records also show that on March 
28, 1963, he was treated for a two week history of his left 
leg giving out, and for right anterolateral calf pain related 
to exercise.  He reported feeling as if his leg was always 
asleep.  No pertinent finding was made at his March 1964 
separation examination.  

The Veteran's jump log shows that he made twenty-five 
parachute jumps in service from October 1961 through February 
1964.  It shows that several jumps were remarkable for 
various reasons, such as hard landings or a leg injury.  
However, there is no available evidence as to whether any of 
events affected his ability to serve in a full duty capacity.  
During service, the Veteran's units of assignment included 
Company C, 2nd Airborne Brigade, 501st Infantry, 82nd Airborne 
Division; however, neither his service personnel records nor 
his unit's morning reports have been requested for 
association with the claims folder.

In October 2002, a private orthopaedic surgeon, Ian Gordon, 
M.D., reported that he was treating the Veteran' for severs 
spinal stenosis and leg weakness.  He noted that the 
Veteran's jump record showed he had made many parachute jumps 
in service and that he had been injured on several jumps.  
Dr. Gordon informed the Veteran that those injuries could 
have been a contributing factor to his present condition.  

In January 2003, Dr. Gordon reported that the Veteran had 
provided him with medical records, including that dated May 
7, 1961, which showed that the Veteran had been in a serious 
car accident.  Dr. Gordon suggested that in addition to 
contusions to the right side of the Veteran's forehead, right 
shoulder, and right knee the Veteran had sustained various 
other injuries, including one to his back.  Dr. Gordon also 
noted that on March 28, 1963, the Veteran had numbness and 
radiating pain in his legs related to a back problem.  He 
stated that such symptoms sounded very typical of lumbar 
nerve root entrapment problems of which the Veteran 
complained.  

Dr. Gordon's clinical records show that he treated the 
Veteran from July 1991 to September 1999.

In November 2005, the Veteran was examined by VA to determine 
the nature and etiology of any diagnosed low back disability.  
The diagnoses included degenerative arthritis of the back and 
peripheral neuropathy due to degenerative disc disease and 
arthritis of the spine.  The examiner opined that the 
Veteran's ongoing symptoms were unlikely to be related to the 
symptoms described during service.  However, the examiner did 
not offer a rationale for that opinion.

In February 2009, the Veteran's brother reported that during 
service, the Veteran always complained about his back and 
legs burning or going to sleep, that he would tire easily, 
and that the appellant would often have to lean against a 
stationery object.  

In February 2009, the Veteran's wife reported that following 
service, the Veteran worked two jobs, as a nurse's aid and as 
a mail carrier with the post office.  She notes that he had 
to leave his work at the post office after three months but 
worked as a nurse's aide for seventeen years.  

In May 2009, Patrick Carey, M.D., reported that he after 
reviewing the Veteran's medical records and his family's 
statements, it was his opinion that the Veteran's duties as a 
paratrooper and his 1961 motor vehicle accident more likely 
than not were the initial causes of his degenerative disc 
disease.  Dr. Carey stated that the Veteran's in-service 
parachute duties and the 1961 motor vehicle accident were the 
initial causes of his lumbar degenerative disc disease.  

The Veteran also seeks entitlement to service connection for 
athlete's foot.  

In February 2001, the Veteran reported that he had been 
treated for various dermatologic disorders by the following 
health care providers for the time periods indicated:  Jerome 
W. Canter, M.D., (1970); Arnold Ratner, M.D., (1970-75); 
Harold Minus, M.D., (January 1994 to 1999); and Leon E. 
Brown, M.D., (April 2000 to the present).  None of those 
physicians have been asked to provide copies of the Veteran's 
treatment records.  

In September 2001, Scott W. Nutter, D.P.M., reported that he 
had been treating the Veteran since April 8 1999.  Dr. Nutter 
noted that the Veteran's chief complaint was chronic 
athlete's foot which had begun when he was in service.  Dr. 
Nutter does not, however, discuss the relationship, if any, 
between any current tinea pedis and service.

In January 2003, the Veteran's brother reported that in an 
after service, the Veteran often complained about foot 
disease.  His brother reportedly observed warts on the 
bottoms of the Veteran's feet and noted that his mother often 
tried to removed calluses and warts from between the 
Veteran's toes and from the bottoms of his feet.  In 
addition, the Veteran often complained of itching, 
blistering, and scaling cracks on his feet.

In November 2005, following a VA examination, the Veteran was 
found to have tinea pedis, bilaterally.  However, the 
examiner offered no opinion as to the etiology of that 
disorder.

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO is to contact the National 
Personnel Records Center, and any other 
appropriate source, in an attempt to 
secure the Veteran's service personnel 
records.  Such records should include 
copies of the morning reports for 
Veteran's unit, including but not limited 
to C Company, 2nd Airborne Brigade, 501st 
Infantry, 82nd Airborne Division.  
Request that the Veteran provide any such 
records he may have in his possession.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
Such efforts must continue until it is 
determined that the requested records do 
not exist or that further attempts to 
obtain such records would be futile.  The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  The Veteran should be requested to 
identify any health care provider, i.e., 
military, private and/or VA who provided 
medical care to him between May 1961 and 
April 1964 for injuries sustained in a 
May 1961 motor vehicle accident.  
Thereafter, the RO should undertake all 
appropriate development.

3.  Request copies of the Veteran's 
treatment records for dermatologic 
disorders directly from the following 
providers for the time periods indicated:  
Jerome W. Canter, M.D., 3 Washington 
Circle, Suite 303, Washington D.C. 20037 
(1970); Arnold Ratner, M.D., 2141 K 
Street, NW, Suite 307, Washington D.C. 
20037 (1970 to 1975); Harold Minus, M.D., 
Howard University Hospital, 2041 Georgia 
Avenue, NW, Washington, D.C. 20060 
(January 1994 to 1999); Leon E. Brown, 
M.D., 7610 Carroll Avenue, Suite 460, 
Tacoma Park, Md. 20912-6321 (April 2000 
to the present).  Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, and nurse's notes.  Also request 
that the Veteran provide any such records 
he may have in his possession.  A failure 
to respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159(e) (2008).

4.  Request that the Veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  
Specifically, request that the Veteran 
provide such information with respect to 
his postal service employment and as a 
nurse's aide. Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder. 

5.  Thereafter, contact each 
employer/former employer and request 
copies of any medical records, pre-
employment examinations, reports of 
workman's compensation claims, claims for 
other disability benefits, and reports of 
vocational rehabilitation.  In 
particular, request the Veteran's records 
from the post office and the entity which 
employed him as a nurse's aide.  If the 
employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Request that the Veteran 
provide any employment health records in 
his possession which addresses the 
foregoing  concerns. Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder. 

Efforts to obtain records pertaining to 
the Veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  If records of the 
Veteran's employment with a private 
employer are unavailable, notify the 
Veteran of that fact in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  After all of the foregoing have been 
completed, schedule the Veteran for 
orthopedic and neurologic examinations to 
determine the nature and etiology of any 
diagnosed low back disability.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder, and a copy of this remand, 
must be made available to each examiner 
for review in conjunction with the 
examination.  If a low back disorder is 
diagnosed, the examiners must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
disability is the result of the Veteran's 
military service to include duties as a 
paratrooper in service; his motor vehicle 
accident in May 7, 1961; and/or his 
complaints of leg pain and numbness in 
March 28, 1963.  Each examiner must set 
forth the rationale for his or her 
opinion.  If an examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

7.  Contemporaneously with directive 6, 
the RO must schedule the Veteran for a 
dermatologic examination to determine the 
nature and extent of any diagnosed foot 
skin disease.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  For any diagnosed 
foot skin disorder the examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any the disease is associated with the 
itching, blistering, and scaling cracks 
on his feet reported by the Veteran's 
brother in January 2003.  Each examiner 
must set forth the rationale for his or 
her opinion.  If an examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

8.  The RO must notify the appellant that 
it is his responsibility to report for 
any ordered examination and to cooperate 
in the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

9.  When the foregoing actions requested 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issues of entitlement to service 
connection for a low back disability and 
athlete's foot.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The Veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

